Birchard, Judge.
After the injunction had been dissolved, and decree ordered, in this case, the question was made, by motion, as to whether, under our statute, the defendants were not entitled to a decree against the complainants, for the amount of the judgment at law, against McFarland, and the penalty thereon. This question was intended to be reserved to bank. But it has been omitted upon the journal, and a final decree, disposing of the rights of the parties, was eutered, without reference to the motion.
There would seem, therefore, to be nothing remaining for this court to decide, and the usual practice would require the ease to be stricken from the docket, or sent back to the county, so that the entry might be there corrected.
*As the question, however, has been argued, and the point intended to be made, is fully within our recollection, we have thought it ■not improper to express an opinion that this is not a ease in which the respondent, Byington, is entitled to a decree, for the amount of his judgment against McFarland. The proceedings at law against him were not stayed. The prayer of the bill was, only to restrain the proceedings so far as the levy upon the property claimed by complainant was concerned. It did not prevent his proceedings against other property of the judgment debtor, or against the judgment debtor in person. McFarland is not a party to this suit. The validity of the judgment against him is not called in question.
Cause remanded.